Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, 20 and 21, the recitation of “each sensor cell” is unclear such as on line 18 of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehn in view of Kleiner et al-US Patent # 5,116,759 and Ohya-US Pub # 2011/0102182.  As to claims 1, 20 and 21, Koehn discloses a portable electronic device (cell phone 10) including a housing (phone 10 housing as seen in fig. 1), a chemical sensor (alcohol detection unit 22 including an alcohol sensor such as a silicon oxide sensor and/or an ethanol specific fuel sensor), an opening (note openings depicted by reference numeral 22) for exposing the chemical sensor to the fluid to be analyzed (user’s breath sample 32),  at least one additional sensor (temperature sensor, thermistor or thermocouple within the array of sensors of the alcohol detection unit 22), see par[12] et seq and figs. 1-3. Further, again as indicated above, note the chemical sensor (alcohol detection unit 22) includes an array of sensors which could include detection of alcohol with the silicon oxide of the silicon oxide sensor and/or “ethanol” with the ethanol specific fuel cell sensor, see par[21] of Koehn.  Further, it is noted Koehn lacks a teaching for the chemical cell embodied as a sensor array providing a layer of material exhibiting a different absorption characteristic being sensitive to different analytes.  In a related prior art device, Kleiner et al disclose single or multi-cell reservoir chemical sensors wherein a variety of sensors such as alcohol, drugs of abuse, organic halides and others are provided, see Abstract.  Also, it is indicated that each cell body 2a/b is filled with a layer of reagent where the reagents can be different, see col. 13, lines 3 -30.  Therefore, it would have been obvious to one .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 19-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861